Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.0001 par value, of Rightside Group, Ltd., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 19, 2015 /s/ Daniel M. Negari Daniel M. Negari /s/ Michael R. Ambrose Michael R. Ambrose
